Citation Nr: 1011131	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-24 844	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating action that denied service connection 
for PTSD and DM.

In April 2007, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of July 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

The Board's decision with respect to the issue of service 
connection for PTSD is set forth below.  The issue of service 
connection for DM is addressed in the REMAND portion of the 
decision below, and is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD on 
appeal has been accomplished. 

2.  The Veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events in service in Vietnam and 
Cambodia.

3.  The Veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  Any diagnosis of PTSD is not supported by a verified 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD on appeal has been accomplished.

January and April 2004 pre-rating RO letters informed the 
Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim.  The January 2004 
letter notified them of what was needed to establish 
entitlement to service connection, and the April 2004 letter 
notified them of what was specifically needed to establish 
entitlement to service connection for PTSD.  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2004 RO letters provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and what evidence it would make reasonable efforts 
to obtain.  The Board thus finds that the 2004 RO letters 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the PTSD service connection matter now 
before the Board, the 2004 documents fully meeting the VCAA's 
notice requirements were furnished to the Veteran prior to 
the June 2004 rating action on appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the Board finds that the appellant 
was notified of the degree of disability and the effective 
date information in an August 2007 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim for service connection for PTSD currently under 
consideration has been accomplished.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available service medical, personnel, 
and administrative records and numerous post-service VA 
medical records up to 2009.  A transcript of the veteran's 
April 2007 Board hearing testimony has been associated with 
the claims folder and considered in adjudicating this claim.  
He was afforded a VA psychological examination in October 
2009.  Significantly, the Veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the PTSD service connection matter currently under 
consideration.  In March 2006, the U.S. Army and Joint 
Services Records Research Center (JSRRC), and in May 2006, 
the U.S. Marine Corps Education Command (Marine Corps 
University) and the U.S. Marine Corps Archives and Special 
Collections department each notified the RO that no unit 
records were found that corroborated the veteran's claimed 
stressors while reportedly working with South Korean Marines 
in Vietnam and Cambodia in 1974.  

Following the July 2007 Board remand, the RO submitted 
additional information furnished by the Veteran to the U.S. 
Marine Corps Education Command (Marine Corps University) in 
an attempt to verify claimed stressors including unloading 
body bags from aircraft into coffins on Okinawa in 1973, and 
working with South Korean Marines in Vietnam and Cambodia, 
being fired upon by enemy insurgents, and shooting and 
killing an unarmed woman while on patrol in 1974.  In January 
and July 2009, the U.S. Marine Corps and the National 
Archives and Records Administration (NARA), respectively, 
each responded that it had no records that substantiated the 
veteran's claimed stressful events. 

The Board has also considered the veteran's representative's 
January 2010 argument that the October 2009 VA examination 
was inadequate, and request for a complete PTSD examination.  
Appellate review of the October 2009 VA examination report 
shows that, although the examiner stated that a complete PTSD 
examination was not done, she also noted that the Veteran did 
not endorse several common PTSD symptoms on a screening test 
therefor, and, more significantly, that information in the 
claims folder did not seem to confirm the veteran's claimed 
stressor of killing a woman in Cambodia.  Inasmuch as the 
Board, below, has denied service connection for PTSD on the 
grounds that there is no verified stressor or credible 
evidence of combat service to support a diagnosis of PTSD, 
the Board finds that a new VA examination of the Veteran for 
PTSD is not necessary, as any diagnosis of PTSD would not be 
supported by a necessary verified stressor, and that the 
current objective evidence of record is adequate to equitably 
adjudicate the claim.
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for PTSD on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the Veteran contends that he has PTSD as a 
result of having experienced stressful events in service, 
namely, unloading body bags from aircraft into coffins on 
Okinawa in 1973, and working with South Korean Marines in 
Vietnam and Cambodia, being fired upon by enemy insurgents, 
and shooting and killing an unarmed woman while on patrol in 
1974.  He gave testimony to this effect at the April 2007 
Board hearing.      

The service medical records are negative for findings or 
diagnoses of any PTSD.  No psychiatric abnormalities were 
found on June 1975 separation examination.

Post service, the Veteran has received VA psychiatric 
treatment and evaluations from 2005 to 2009 wherein PTSD was 
among psychiatric disorders assessed or diagnosed.  On April 
2005 VA evaluation, a VA nurse diagnosed PTSD based on the 
veteran's assertions that he served in Cambodia and Vietnam 
with South Korean Marines in 1974, engaged in hand-to-hand 
combat, killed a woman, and saw dead bodies, but she stated 
that none of these claimed stressful events was on the 
record.  In May 2005, a VA physician assessed PTSD based on 
the veteran's history of killing a woman in military service 
and having seen body bags.  PTSD was diagnosed in August 
2005, January 2007, and March 2008 without reference to any 
claimed stressor.  Stable PTSD symptoms, without reference to 
any claimed stressor, were assessed in October 2008, and the 
physician noted that the veteran had no complaints related to 
PTSD.  

In October 2009, a VA psychological examination was conducted 
to determine the correct diagnosis of any psychiatric 
disorder, including PTSD.  The examiner reviewed the claims 
folder and the veteran's family, educational, occupational, 
military, and post-service history.  The Veteran gave a 
history of combat experience in service on the 
Cambodian/Vietnamese border in 1974.  After examination, the 
diagnosis was rule-out PTSD, major depressive disorder.  The 
psychologist opined that many of the veteran's early problems 
were surely influenced by his heavy drinking at that time, 
and that information in the claims folder did not seem to 
confirm his claimed stressor of killing a woman in Cambodia.  
Although a complete PTSD examination was not done, the 
examiner stated that the Veteran did not endorse several 
common PTSD symptoms on a screening test therefor.

The Board notes that the available medical evidence shows 
that any findings of PTSD are only based on the veteran's 
history of reported inservice stressors.  However, that 
history is not a reliable indicator of the actual occurrence 
of any such claimed stressful events in service, inasmuch as 
his assertions are unproven, uncorroborated, and not 
supported objectively.  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that any such alleged inservice event actually 
occurred.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the VA is not required to accept doctors' opinions that are 
based upon an appellant's recitation of medical history); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is any verified combat service, and 
credible supporting evidence that any claimed inservice 
stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service, and 
specifically noted that he had no Indochina or Korea service 
since        5 August 1964.  That and other service personnel 
and administrative records indicate that his duties during 
his military service were as a guard, field artillery 
batteryman, and motor vehicle operator, but show no verified 
service in Vietnam or Cambodia, and no evidence of combat 
service.  
 
No other available evidence or records from the JSRRC, NARA, 
and the U.S. Marine Corps otherwise establish that the 
Veteran engaged in combat with the enemy in service or served 
in Vietnam or Cambodia, or corroborate the occurrence of his 
claimed inservice stressful experiences.  In an April 2005 
affidavit, the veteran's mother attested to remembering that 
the Veteran went to Vietnam in approximately 1974, but such 
nonspecific recollection is insufficient to verify his 
claimed service in Vietnam when weighed against official 
records, particularly    DD Form 214 that specified that he 
had no Indochina or Korea service since            5 August 
1964.  Moreover, in October 2008 the Veteran stated that he 
was not aware that he received hazardous duty pay for his 
temporary duty while reportedly serving in Vietnam and 
Cambodia.  

Thus, the Board finds that any post-service findings of PTSD 
in VA medical records on the basis of the veteran's 
unverified inservice stressors are not persuasive medical 
evidence that any such PTSD is related to his military 
service, to include any claimed stressor therein.  The most 
recent VA examination in 2009 noted that information in the 
claims folder did not seem to confirm the veteran's claimed 
stressor of killing a woman in Cambodia; although a complete 
PTSD examination was not done, the examiner stated that the 
Veteran did not endorse several common PTSD symptoms on a 
screening test therefor.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate psychiatric training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether he has PTSD that is a 
result of any alleged inservice stressor.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).       

Simply stated, in this case, there is no verified stressor or 
credible evidence of combat service to support a diagnosis of 
PTSD.  In the absence of credible evidence of combat service 
or that a claimed stressor sufficient to support a diagnosis 
of PTSD actually occurred-an essential criterion of 
38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence does not support the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for service connection for DM, to include as due to 
AO exposure, on appeal has not been accomplished.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

The Veteran contends that DM had its onset in service, and 
that he was exposed to AO in service and developed DM as a 
result thereof.  In July 2007, the Board remanded this case 
to the RO afford the Veteran a VA examination to determine 
the etiology of his DM.  Appellate review of the September 
2009 examination report discloses that the physician's 
assistant who conducted it assumed that the history provided 
by the Veteran with respect to exposure to AO in service was 
accurate, and concluded that he was exposed to chemical 
dioxins as reported in the Board's July 2007 Remand.  The 
Board notes, however, that development of the evidentiary 
record since the Board Remand provides no verification that 
the Veteran served in Vietnam or was exposed to AO in 
military service, and that the September 2009 VA examiner 
thus relied on an inaccurate factual premise in reaching her 
conclusion.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In February 2010 written argument, the veteran's 
representative requested that this case be remanded to the RO 
to furnish the Veteran another VA examination to determine 
whether his DM may be associated with his military service.  
Additional medical findings being needed to resolve the claim 
for service connection for DM on appeal, the Board finds that 
due process of law requires that this case must thus again be 
remanded to the RO for compliance with the Board's prior 
remand instruction to obtain an adequate VA examination of 
the Veteran.  The new VA examination should be conducted by a 
physician.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

The record also reflects that outstanding VA medical records 
should be obtained prior to the examination.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of the 
complete clinical records of treatment and evaluation of the 
Veteran for DM at the Muskogee, Oklahoma VA Medical Center 
(VAMC) from August 2009 to the present time should be 
obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the DM service connection 
claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain copies of the 
complete clinical records of treatment 
and evaluation of the Veteran for DM at 
the Muskogee, Oklahoma VAMC from August 
2009 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.



2.  Thereafter, the RO should schedule 
the Veteran for an examination by a 
physician to determine the nature, 
diagnosis, and etiology of his DM.  The 
veteran's entire claims folder must be 
provided to the doctor designated to 
examine him, and the examination report 
should reflect consideration of his 
documented medical history and 
assertions.  

The physician should review the service 
and post-service medical records and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability), or is not at least as 
likely as not (i.e., there is less than a 
50% probability) that any currently-
diagnosed DM had its onset in service or 
to a compensable degree within 1 year of 
separation thereof.  In rendering a 
determination as to whether the veteran's 
DM is related to his military service or 
any incident thereof, the physician is 
notified that there is no verified 
evidence that the Veteran served in 
Vietnam or was exposed to AO in military 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the DM service 
connection claim on appeal in light of 
all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


